STATE OF CALIFORNIA

STANDARD AGREEMENT --       APPROVED BY THE

                                                                  ATTORNEY
GENERAL

CONTRACT NUMBER

00SA420104

AM. NO.

     

STD. 2 (REV. 5-91)

 

TAXPAYER’S FEDERAL EMPLOYER IDENTIFICATION NUMBER

48-1124536

THIS AGREEMENT, made and entered into this 1 day of September, 2001

in the State of California, by and between State of California, through its duly
elected or appointed, qualified and acting

TITLE OF OFFICER ACTING FOR STATE

 

AGENCY


SECRETARY OF STATE

, hereafter called the State, and

CONTRACTOR’S NAME


NATIONAL INFORMATION CONSORTIUM USA, INC.

, hereafter called the Contractor.

WITNESSETH:  

Contractor agrees to provide to the State those data processing services,
equipment and products specified in the Provisions and attached hereto and in
accordance with the attached General Terms and Conditions, and all applicable
provisions.

 

Specifically, the Contractor agrees to provide, and the State agrees to
purchase, the mandatory services specified herein in accordance with the
applicable provisions.

The Contractor also agrees to provide and the State may purchase the additional
services specified herein in accordance with the applicable provisions. 
Furthermore, the Contractor agrees to furnish and install at a site(s)
designated by the State and the State may lease and/or purchase, any and all of
those additional EDP equipment, special features, and products specified herein
in accordance with the applicable provisions.

 

The term of this Contract is ____5 years__________.  The State reserves the
option to extend this Contract for three (3) subsequent period of two (2) years
each.

 

The maximum amount of this Contract shall not exceed $____25,284,656.00_______,
consisting of $_25,284,656____ for the mandatory fixed price tasks, consisting
of $__0________________________ (10% of the fixed price tasks) set aside for
payment of unanticipated tasks specifically authorized herein and
$______0_______________________ for additional services, equipment and software
specified herein in accordance with applicable provisions.

 

This contract consists of the following Attachments which are hereby
incorporated herein as if set forth in full text:

Attachment 1 – Statement of Work

Attachment 2 – General Provisions

Attachment 3 – IT General Terms & Conditions

Attachment 4 – IT Personnel Services Special Provisions

Attachment 5 – IT Technology Software Special Provisions

Attachment 6 – IT Purchase Special Provisions

Attachment 7 – IT Maintenance  Special Provisions

 

 

SSD SOS-0010 and Contractor’s response are hereby incorporated and made a part
of this Contract by reference.

 

IN WITNESS WHEREOF, this agreement has been executed by the parties hereto, upon
the date first above written.

STATE OF CALIFORNIA

CONTRACTOR

AGENCY

Secretary of State

CONTRACTOR  (If other than an individual, state whether a corporation,
partnership, etc.)

National Information Consortium USA, Inc.

BY (AUTHORIZED SIGNATURE)

Ø/s/ Chon Gutierrez

BY (AUTHORIZED SIGNATURE)

Ø/s/ Jim Dodd

PRINTED NAME OF PERSON SIGNING

Chon Gutierrez

PRINTED NAME AND TITLE OF PERSON SIGNING

Jim Dodd, Chief Executive Officer

TITLE

Assistant, Secretary of State, Operations

ADDRESS

12 Corporate Woods, 10975 Benson St.  #390

Overland Park, Kansas   66210

AMOUNT ENCUMBERED BY THIS

DOCUMENT

$25,284,656.00

PROGRAM/CATEGORY (CODE AND TITLE)

 

B-Operating Expense & Equip -30

FUND TITLE

 

General

Department of General Services

Use Only

PRIOR AMOUNT ENCUMBERED FOR THIS  CONTRACT

$0.00

(OPTIONAL USE)

 

Consulting Services/External

DEPARTMENT OF GENERAL SERVICES
PROCUREMENT DIVISION

 

ITEM

0890(b) - 001 - 0001

CHAPTER

106

STATUTE

2001

FISCAL
YEAR

01/02


APPROVED

TOTAL AMOUNT ENCUMBERED TO DATE

$25,284,656.00

OBJECT OF EXPENDITURE  (CODE AND TITLE)

 

See Attachment 8 - Funding Information


BY   /s/ ILLEGIBLE             

I hereby certify upon my own personal knowledge that budgeted funds

are available for the period and purpose of the expenditure stated above

T.B.A.   NO.

B.R.  NO.

DATE                                    

SIGNATURE OF ACCOUNTING OFFICER

Ø/s/ Carol Fong

DATE

9/6/01

 



CONTRACTOR



STATE AGENCY



DEPT. OF GEN. SER.



CONTROLLER



 

 


 

00SA420104

SSD SOS 0010

Business Program Automation

Attachment 8 – Project Funding Information

                B-00/01-4200-940400-$8,074,000
                B-01/02-4200-940400-$5,275,000
                B-02/03-4200-940400-$3,376,883
                B-03/04-4200-940400-$7,363,111
                B-04/05-4200-940400-$   618,891
                B-05/06-4200-940400-$   576,771




 

SSD SOS 0010

Business Programs Automation

Attachment 1 Statement of Work

 

A.   Statement of Work and Work Authorization

 

1.     For that work that has been identified in the System Solicitation
Document, a description of the work called a Statement of Work shall define and
authorize such work with a guarantee of completion at the fixed price
identified.  Statements of Work are required as part of the Final Proposal in
Response to the SSD and will become the workplan for the project and the basis
for the project schedule.

 

2.     Exhibit 1-A of this attachment provides the required format and content
of the Statement of Work.  At a minimum, the Statement of Work must contain: a
description of the tasks, a statement of the State’s responsibility, a statement
of the Contractor’s responsibility, completion criteria, a list of
deliverables.  It must also contain estimated start and end dates for major
tasks.

 

3.     The Contractor shall make available to the State technically competent
and adequately experienced personnel for the purpose of providing the services
required to accomplish the tasks set forth in the RFP, in the manner described
therein.

 

4.     The Contractor agrees to perform the services for which he is
responsible, that he will accomplish this work in the manner and in the time
stated in the Statement of Work, and that he will provide the deliverable items
required.  This performance is predicated, however, on the State meeting its
responsibilities in the time and manner described in the Statement of Work.

 

5.     For additional work that is not foreseen at the time this Contract is
executed, a Work Authorization, as described in Exhibit 1-B will be the means
for defining and authorizing such unanticipated work at the fixed price
identified.  The combined total value of all Work Authorizations shall not
exceed a maximum of ten percent (10%) of the initial value of this Contract.

 

6.     The Contractor shall not be authorized to commence performance of service
as described in any Statement of Work or Work Authorization until written
approval of the Statement of Work or Work Authorization has been obtained.  Any
performance of service that is commenced prior to both the State’s and the
Contractor’s signing of the Statement of Work or Work Authorization shall be
considered voluntary on the part of the Contractor.

 

B.    Incorporation of the System Solicitation Document and Response
The System Solicitation Document, the Contractor’s Response to the System
Solicitation Document and any addenda to either of these documents are
incorporated into this Contract by reference.  The Contractor is required to
meet all requirements defined in the System Solicitation Document, regardless of
whether his proposal specifically addresses that requirement.

 

C.    Additional Work
The State reserves the right to enter into direct negotiations with the selected
Vendor for any additional work that is consistent with the overall direction of
this contract and may not go back out to bid.  The State will determine whether
to enter into direct negotiations based on the State’s determination of whether
the Vendor has performed in a satisfactory manner.  Nothing in this statement
implies that the selected Vendor will be given additional work.  Such work, if
awarded, would not be through the Work Authorization process described above.

 

D.    Conversion Costs
The State reserves the right to select one, some or all of the proposed
conversion activity.  Nothing precludes the State from determining that it will
not complete all conversions described in the SSD.  If the State determines that
it does not wish to complete all conversions described in the SSD, the total
amount of the contract will be reduced based on the Vendor’s costs as defined in
the Cost Tables in the Response to the SSD.        


Exhibit 1-A
Sample Statement of Work

 

 

1)     Activity Title

 

2)     Activity Objective
This section should describe the major activity to be undertaken (e.g.,
Design).  Provide an overview of how the Activity will be accomplished, the
anticipated methodology, and the major stakeholder involvement.  There may be
many Tasks within an Activity.

 

a)     Task Description
Tasks are subdivisions of Activities.  Each Task Description should contain the
overall purpose of the Task, the outcome of the task and the estimated start and
end dates.  There may be many Sub-tasks within a Task.

 

i)      Sub-tasks and Responsibilities
This section provides a detailed breakdown of the specific sub-tasks to be
compelted and specifies whether the Contractor, the State and/or external user
groups are involved in the completion of the task.

 

b)    Deliverables
This section lists the deliverables, if any, that are produced from this Task.

 

c)     Completion Criteria
This section describes how the State will determine that this Task has been
completed.

 


 

Exhibit 1-B

Work Authorization

 

 

1)     Task Title

 

2)     Task Summary
This section should describe the Task to be undertaken.  Provide an overview of
how the Task will be accomplished, the anticipated methodology, and the major
stakeholder involvement.

 

i)      Sub-tasks and Responsibilities
This section provides a detailed breakdown of the specific sub-tasks to be
completed and specifies whether the Contractor, the State and/or external user
groups are involved in the completion of the task

 

b)    Deliverables
This section lists the deliverables, if any, that are produced from this Task.

 

c)     Completion Criteria
This section describes how the State will determine that this Task has been
completed.

 

Schedule Dates:

 

 

Contractor Personnel to be Assigned:
Define, by name, contractor personnel to be assigned to this work authorization.

 

Projected Impact on Existing Scheduled Work:
Describe the potential impact on other scheduled work and mechanisms to be
employed to mitigate that impact.

 

Number of hours:

 

Fixed Price bid:

 

This task will be performed in accordance with this Work Authorization and the
provisions of Contract                         

 

Approvals

 

Contractor Project Executive  

 

State Project Executive

 

 

 

 


 

 

[j2357ex10d47image002.gif]

 

NIC Final Proposal

BUSINESS PROGRAMS AUTOMATION SYSTEM

California Secretary of State

SSD SOS-0010

 

Attachment 6:  IT Purchase Contract

 

PROPOSED CONTRACT LANGUAGE



TO SECTION 5c OF ATTACHMENT 3 GENERAL TERMS & CONDITIONS

 

Per the mutually agreed upon language, Section 5c of the General Terms &
Conditions should read as follows:

“All inventions, discoveries or improvements of the computer programs developed
pursuant to this Contract shall be the property of the State.  The State agrees
to grant a nonexclusive royalty-free license for any such invention, discovery,
or improvement to the Contractor program or any other person designated by the
Contractor and further agrees that the Contractor or any other such person may
sublicense additional persons on the same royalty-free basis.”

RIDER 2 TO SECTION 5 OF ATTACHMENT 3 GENERAL TERMS & CONDITIONS
Per the mutually agreed upon language, NIC proposes the addition of the
following text as Section 5.e:

"For the purpose of this Agreement, Existing Materials means software programs
and related documentation, methodologies, tools and materials owned by or
licensed to the Contractor prior to the effective date of this Agreement. 
Contractor shall retain all of its rights, title and interest in and to the
Existing Materials.  It is understood that no title to or ownership of Existing
Materials, or any part thereof, is hereby transferred to the State.  To the
extent that any intellectual property rights in the Existing Materials are
required for the State to use the Deliverables to carry out the objectives of
this Agreement, Contractor grants the State a royalty-free, non-exclusive, and
non-transferable license to such rights.  The State agrees to maintain the
confidentiality of the Existing Materials, and all parts thereof, according to
the following Section 6."


 

SSD SOS0010

 

Business Programs Automation

Attachment 3:  General Provisions

GSPD-401

 

(REVISED 03/01/2000 AND EFFECTIVE 03/27/2000)

 

1.     DEFINITIONS: The following terms shall be given the meaning shown, unless
context requires otherwise or a unique meaning is otherwise specified.

a)     “Business entity” means any individual, business, partnership, joint
venture, corporation, S-corporation, limited liability corporation, limited
liability partnership, sole proprietorship, joint stock company, consortium, or
other private legal entity recognized by statute.

b)    “Buyer” means the State’s authorized contracting official.

c)     “Contract” means this purchase order, contract or agreement, by whatever
name known or in whatever format used.

d)    “Contractor” means the business entity with whom the State enters into a
contract. Contractor shall be synonymous with “supplier”, “vendor” or other
similar term.

e)     “Goods” means all types of tangible personal property, including but not
limited to materials, supplies, equipment (“commodities”) and information and
telecommunication technology.

e)     “State” means the State of California, its employees and authorized
representatives.

2.     CONTRACT FORMATION:

a)     If this contract results from a sealed bid offered in response to a
solicitation conducted pursuant to Chapters 2 (commencing with Section 10290), 3
(commencing with Section 12100), and 3.6 (commencing with Section 12125) of Part
2 of Division 2 of the Public Contract Code (PCC), then contractor's bid is a
firm offer to the State which is accepted by the issuance of this contract and
no further action is required by either party.

b)    If this contract results from a solicitation other than described in
paragraph a), above, contractor's quotation or proposal is deemed a firm offer
and this contract document is the State's acceptance of that offer.

c)     If this contract resulted from a joint bid, it shall be deemed one
indivisible contract.  Each such joint contractor will be jointly and severally
liable for the performance of the entire contract.  The State assumes no
responsibility or obligation for the division of orders or purchases among joint
contractors.

3.     COMPLETE INTEGRATION: This contract, including any documents incorporated
herein by express reference, is intended to be a complete integration and there
are no prior or contemporaneous different or additional agreements pertaining to
the subject matter of the contract.


 

4.     SEVERABILITY:  The contractor and the State agree that if any provision
of this contract is found to be illegal or unenforceable, such term or provision
shall be deemed stricken and the remainder of the contract shall remain in full
force and effect.  Either party having knowledge of such term or provision shall
promptly inform the other of the presumed non-applicability of such provision.

5.     INDEPENDENT CONTRACTOR:  Contractor and the agents and employees of
contractor, in the performance of this contract, shall act in an independent
capacity and not as officers or employees or agents of the State.

6.     APPLICABLE LAW:  This contract shall be governed by and shall be
interpreted in accordance with the laws of the State of California; venue of any
action brought with regard to this contract shall be in Sacramento County,
Sacramento, California.  The United Nations Convention on Contracts for the
International Sale of Goods shall not apply to this contract.

7.     COMPLIANCE WITH STATUTES AND REGULATIONS:

a)     Contractor warrants and certifies that in the performance of this
contract, it will comply with all applicable statutes, rules, regulations and
orders of the United States and the State of California and agrees to indemnify
the State against any loss, cost, damage or liability by reason of contractor’s
violation of this provision.

b)    If this contract is in excess of $500,000, it is subject to the
requirements of the World Trade Organization (WTO) Government Procurement
Agreement (GPA).

8.     CONTRACTOR’S POWER AND AUTHORITY:  The contractor warrants that it has
full power and authority to grant the rights herein granted and will hold the
State harmless from and against any loss, cost, liability, and expense
(including reasonable attorney fees) arising out of any breach of this
warranty.  Further, contractor avers that it will not enter into any arrangement
with any third party which might abridge any rights of the State under this
contract.


9.     ASSIGNMENT:  This contract shall not be assignable by the contractor in
whole or in part without the written consent of the State  For the purpose of
this paragraph, State will not unreasonably prohibit Contractor from freely
assigning its right to payment, provided that Contractor remains responsible for
its obligations hereunder.

10.  WAIVER OF RIGHTS:  Any action or inaction by the State or the failure of
the State on any occasion, to enforce any right or provision of the contract,
shall not be construed to be a waiver by the State of its rights hereunder and
shall not prevent the State from enforcing such provision or right on any future
occasion.    The rights and remedies of the State herein are cumulative and are
in addition to any other rights or remedies that the State may have at law or in
equity.

11.  ORDER OF PRECEDENCE: In the event of any inconsistency between the
articles, attachments, specifications or provisions which constitute this
contract, the following order of precedence shall apply in decending order from
the highest precedence to the lowest precedence:

a)     contract form, i.e., Purchase Order, Standard Agreement, etc., and any
amendments thereto;

b)    specifications/Statement of Work;

c)     special terms and conditions;

d)    general terms and conditions, including these General Provisions; and

e)     all other attachments incorporated herein by reference.

The specifications shall prevail over any subsidiary documents referenced
therein.

12.  PACKING AND SHIPMENT:

a)     All goods are to be packed in suitable containers for protection in
shipment and storage, and in accordance with applicable specifications.  Each
container of a multiple container shipment shall be identified to:

i)      show the number of the container and the total number of containers in
the shipment; and

ii)     the number of the container in which the packing sheet has been
enclosed.

b)    All shipments by contractor or its subcontractors must include packing
sheets identifying: the State’s contract number; item number; quantity and unit
of measure; part number and description of the goods shipped; and appropriate
evidence of inspection, if required.  Goods for different contracts shall be
listed on separate packing sheets.

c)     Shipments must be made as specified in this contract, as it may be
amended, or otherwise directed in writing by the State’s Transportation
Management Unit within the Department of General Services, Procurement Division.

13.  TRANSPORTATION COSTS AND OTHER FEES OR EXPENSES:  No charge for delivery,
drayage, express, parcel post, packing, cartage, insurance, license fees,
permits, cost of bonds, or for any other purpose will be paid by the State
unless expressly included and itemized in the contract.

a)     Contractor must strictly follow contract requirements regarding Free on
Board (F.O.B.), freight terms and routing instructions.  The State may permit
use of an alternate carrier at no additional cost to the State with advance
written authorization of the buyer.

b)    If “prepay and add” is selected, supporting freight bills are required
when over $50, unless an exact freight charge is approved by the Transportation
Management Unit within the Department of General Services Procurement Division
and a waiver is granted.

c)     On "F.O.B. Shipping Point" transactions, should any shipments under the
contract be received by the State in a damaged condition and any related freight
loss and damage claims filed against the carrier or carriers be wholly or
partially declined by the carrier or carriers with the inference that damage was
the result of the act of the shipper such as inadequate packaging or loading or
some inherent defect in the equipment and/or material, contractor, on request of
the State, shall at contractor's own expense assist the State in establishing
carrier liability by supplying evidence that the equipment and/or material was
properly constructed, manufactured, packaged, and secured to withstand normal
transportation conditions.


14.  TIME IS OF THE ESSENCE:  Time is of the essence in this contract.

15.  DELIVERY: Contractor shall strictly adhere to the delivery and completion
schedules specified in this contract. Time, if stated as a number of days, shall
mean calendar days unless otherwise specified. The quantities specified herein
are the only quantities required.  If contractor delivers in excess of the
quantities specified herein, the State shall not be required to make any payment
for the excess goods, and may return them to contractor at contractor’s expense
or utilize any other rights available to the State at law or in equity.

16.  SUBSTITUTIONS: Substitution of goods may not be tendered without advance
written consent of the buyer.  Contractor shall not use any specification in
lieu of those contained in the contract without written consent of the buyer.

17.  INSPECTION, ACCEPTANCE AND REJECTION:

a)     Contractor and its subcontractors will provide and maintain a quality
assurance system acceptable to the State covering goods and services under this
contract and will tender to the State only those goods that have been inspected
and found to conform to this contract’s requirements.  Contractor will keep
records evidencing inspections and their result, and will make these records
available to the State during contract performance and for three years after
final payment. Contractor shall permit the State to review procedures,
practices, processes and related documents to determine the acceptability of
Contractor’s quality assurance system or other business practices related to
performance of the contract.

b)    All goods may be subject to inspection and test by the State or its
authorized representatives.

c)     Contractor and its subcontractors shall provide all reasonable facilities
for the safety and convenience of inspectors at no additional cost to the
State.  Contractor shall furnish to inspectors all information and data as may
be reasonably required to perform their inspection.

d)    All goods to be delivered hereunder may be subject to final inspection,
test and acceptance by the State at destination, notwithstanding any payment or
inspection at source.

e)     The State shall give notice of rejection of goods delivered or services
performed hereunder within a reasonable time after receipt of such goods or
performance of such services.  Acceptance by the State shall not waive any
rights that the State might otherwise have at law or by express reservation in
this contract with respect to any nonconformity.

18.  SAMPLES:

a)     Samples of items may be required by the State for inspection and
specification testing and must be furnished free of expense to the State.  The
samples furnished must be identical in all respects to the products bid and/or
specified in the contract.

b)    Samples, if not destroyed by tests, may, upon request made at the time the
sample is furnished, be returned at contractor’s expense.

19.  WARRANTY:  Unless otherwise specified, the warranties contained in this
contract begin after acceptance has occurred.

a)     Contractor warrants that goods and services furnished hereunder will
conform to the requirements of this contract (including all descriptions,
specifications and drawings made a part hereof), and such goods will be
merchantable, fit for their intended purposes, free from all defects in
materials and workmanship and to the extent not manufactured pursuant to
detailed designs furnished by the State, free from defects in design.  The
State’s approval of designs or specifications furnished by contractor shall not
relieve the contractor of its obligations under this warranty.

b)    All warranties, including special warranties specified elsewhere herein,
shall inure to the State, its successors, assigns, customer agencies and users
of the goods or services.

20.  SAFETY AND ACCIDENT PREVENTION:  In performing work under this contract on
State premises, contractor shall conform to any specific safety requirements
contained in the contract or as required by law or regulation.  Contractor shall
take any additional precautions as the State may reasonably require for safety
and accident prevention purposes.  Any violation of such rules and requirements,
unless promptly corrected, shall be grounds for termination of this contract in
accordance with the default provisions hereof.

21.  INSURANCE:  When performing work on property in the care, custody or
control of the State, contractor shall maintain all commercial general liability
insurance, workers’ compensation insurance and any other insurance the State
deems appropriate under the contract.  Contractor shall furnish an insurance
certificate evidencing required insurance coverage acceptable to the State. 
Upon request by the buyer, the contractor may be required to have the State
shown as an “additional insured” on selected policies.

22.  TERMINATION FOR NON-APPROPRIATION OF FUNDS

a)     If the term of this contract extends into fiscal years subsequent to that
in which it is approved, such continuation of the contract is contingent on the
appropriation of funds for such purpose by the Legislature.  If funds to effect
such continued payment are not appropriated, contractor agrees to take back any
affected goods furnished under this contract, terminate any services supplied to
the State under this contract, and relieve the State of any further obligation
therefor.

b)     STATE AGREES THAT IF PARAGRAPH (a) ABOVE IS INVOKED, GOODS SHALL BE
RETURNED TO THE CONTRACTOR IN SUBSTANTIALLY THE SAME CONDITION IN WHICH
DELIVERED TO THE STATE, SUBJECT TO NORMAL WEAR AND TEAR.  STATE FURTHER AGREES
TO PAY FOR PACKING, CRATING, TRANSPORTATION TO CONTRACTOR’S NEAREST FACILITY AND
FOR REIMBURSEMENT TO THE CONTRACTOR FOR EXPENSES INCURRED FOR THEIR ASSISTANCE
IN SUCH PACKING AND CRATING.


23.  TERMINATION FOR THE CONVENIENCE OF THE STATE-

a)     The State may terminate performance of work under this contract for its
convenience in whole or, from time to time, in part, if the Department of
General Services, Deputy Director, Procurement Division, or designee, determines
that a termination is in the State’s interest.  The Department of General
Services, Deputy Director, Procurement Division, or designee, shall terminate by
delivering to the contractor a Notice of Termination specifying the extent of
termination and the effective date thereof.  The parties agree that, as to the
terminated portion of the contract, the contract shall be deemed to remain in
effect until such time as the termination settlement, if any, is concluded and
the contract shall not be void.

b)    After receipt of a Notice of Termination, and except as directed by the
State, the contractor shall immediately proceed with the following obligations,
as applicable, regardless of any delay in determining or adjusting any amounts
due under this clause.  The Contractor shall:

i)      Stop work as specified in the Notice of Termination.

ii)     Place no further subcontracts for materials, services, or facilities,
except as necessary to complete the continued portion of the contract.

iii)    Terminate all subcontracts to the extent they relate to the work
terminated.

iv)   Settle all outstanding liabilities and termination settlement proposals
arising from the termination of subcontracts; the approval or ratification of
which will be final for purposes of this clause.

24.  TERMINATION FOR DEFAULT:

a)     The State may, subject to the Force Majeure paragraph contained herein,
by written notice of default to the contractor, terminate this contract in whole
or in part if the contractor fails to:

i)      Deliver the goods or to perform the services within the time specified
in the contract or any amendment thereto;

ii)     Make progress, so as to endanger performance of this contract (but see
subparagraph (b) below); or

iii)    Perform any of the other provisions of this contract (but see
subparagraph (b), below).

b)    The State’s right to terminate this contact under subparagraphs (a)(ii)
and (a)(iii) above, may be exercised if the contractor does not cure such
failure within the time frame stated in the cure notice issued by the buyer.

c)     If the State terminates this contract in whole or in part, it may
acquire, under the terms and in the manner the buyer considers appropriate,
goods or services similar to those terminated, and the contractor will be liable
to the State for any excess costs for those goods or services.  However, the
contractor shall continue the work not terminated.

d)    If the contract is terminated for default, the State may require the
contractor to transfer title and deliver to the State, as directed by the buyer,
any:

i)      Completed goods, and

ii)     Partially completed goods and materials, parts, tools, dies, jigs,
fixtures, plans, drawings, information, and contract rights (collectively
referred to as “manufacturing materials” in this clause) that the contractor has
specifically produced or acquired for the terminated portion of this contract. 
Upon direction of the buyer, the contractor shall also protect and preserve
property in its possession in which the State has an interest.

e)     The State shall pay contract price for completed goods delivered and
accepted.  The contractor and buyer shall agree on the amount of payment for
manufacturing materials delivered and accepted for the protection and
preservation of the property.  Failure to agree will be a dispute under the
Disputes clause.  The State may withhold from these amounts any sum the buyer
determines to be necessary to protect the State against loss because of
outstanding liens or claims of former lien holders.

f)     If, after termination, it is determined that the contractor was not in
default, or that the default was excusable, the rights and obligations of the
parties shall be the same as if the termination had been issued for the
convenience of the State.

g)    The rights and remedies of the State in this clause are in addition to any
other rights and remedies provided by law or under this contract.

25.  FORCE MAJEURE

Except for defaults of subcontractors at any tier, the contractor shall not be
liable for any excess costs if the failure to perform the contract arises from
causes beyond the control and without the fault or negligence of the
contractor.  Examples of such causes include, but are not limited to:

a)     Acts of God or of the public enemy, and

b)    Acts of the federal or state government in either its sovereign or
contractual capacity.

If the failure to perform is caused by the default of a subcontractor at any
tier, and if the cause of the default is beyond the control of both the
contractor and subcontractor, and without the fault or negligence of either, the
contractor shall not be liable for any excess costs for failure to perform,
unless the subcontracted goods or services were obtainable from other sources in
sufficient time for the contractor to meet the required delivery schedule.

26.  RIGHTS AND REMEDIES OF STATE FOR DEFAULT:

a)     In the event any goods furnished or services provided by the contractor
in the performance of the contract should fail to conform to the requirements
herein, or to the sample submitted by the contractor, the State may reject the
same, and it shall become the duty of the contractor to reclaim and remove the
item promptly or to correct the performance of services, without expense to the
State, and immediately  replace all such rejected items with others conforming
to the contract.

b)    In addition to any other rights and remedies the State may have, the State
may require contractor, at contractor’s expense, to ship goods via air freight
or expedited routing to avoid or minimize actual or potential delay if the delay
is the fault of the contractor.

c)     In the event of the termination of the contract, either in whole or in
part, by reason of default or breach by the contractor, any loss or damage
sustained by the State in procuring any items which the contractor agreed to
supply shall be borne and paid for by the contractor.

d)    The State reserves the right to offset the reasonable cost of all damages
caused to the State against any outstanding invoices or amounts owed to
contractor or to make a claim against the contractor therefore.


27.  CONTRACTOR’S LIABILITY FOR INJURY TO PERSONS OR DAMAGE TO PROPERTY:

a)     The contractor shall be liable for damages arising out of injury to the
person and/or damage to the property of the State, employees of the State,
persons designated by the State for training, or any other person(s) other than
agents or employees of the contractor, designated by the State for any purpose,
prior to, during, or subsequent to delivery, installation, acceptance, and use
of the goods either at the contractor’s site or at the State’s place of
business, provided that the injury or damage was caused by the fault or
neligence of the contractor.

b)    Contractor shall not be liable for damages arising out of or caused by an
alteration or an attachment not made or installed by the contractor, or for
damage to alterations or attachments that may result from the normal operation
and maintenance of the goods provided by the contractor during the contract.

28.  INDEMNIFICATION:  Contractor agrees to indemnify, defend and save harmless
the State, its officers, agents and employees from any and all claims and losses
accruing or resulting to any and all contractors, subcontractors, suppliers,
laborers and any other person, firm, or corporation furnishing or supplying
work, services, materials or supplies in connection with the performance of this
contract, and from any and all claims and losses accruing or resulting to any
person, firm or corporation which may be injured or damaged by contractor in the
performance of this contract.

29.  INVOICES:  Unless otherwise specified, invoices shall be sent to the
address set forth herein.  Invoices shall be submitted in triplicate and shall
include the contract number; release order number (if applicable); item number;
unit price, extended item price and invoice total amount.  State sales tax
and/or use tax shall be itemized separately and added to each invoice as
applicable.

30.  REQUIRED PAYMENT DATE: Unless otherwise specified, payment will be made in
accordance with Government Code Sections 927 et seq., as applicable.  Payment
shall not be due until the later of: (a) the date of acceptance of goods or
performance of services; or (b) receipt of an accurate invoice.

31.  TAXES:  Unless otherwise required by law, the State of California is exempt
from Federal excise taxes.  The State will only pay for any State or local sales
or use taxes on the services rendered or goods supplied to the State pursuant to
this contract.

32.  NEWLY MANUFACTURED GOODS:  All goods furnished under this contract shall be
newly manufactured goods; used or reconditioned goods are prohibited, unless
otherwise specified.

33.  CONTRACT MODIFICATION:  No amendment or variation of the terms of this
contract shall be valid unless made in writing, signed by the parties and
approved as required.  No oral understanding or agreement not incorporated in
the contract is binding on any of the parties.

34.  CONFIDENTIALITY OF DATA:  All financial, statistical, personal, technical
and other data and information relating to the State's operation which are
designated confidential by the State and made available to the contractor in
order to carry out this contract, or which become available to the contractor in
carrying out this contract, shall be protected by the contractor from
unauthorized use and disclosure through the observance of the same or more
effective procedural requirements as are applicable to the State.  The
identification of all such confidential data and information as well as the
State's procedural requirements for protection of such data and information from
unauthorized use and disclosure shall be provided by the State in writing to the
contractor.  If the methods and procedures employed by the contractor for the
protection of the contractor's data and information are deemed by the State to
be adequate for the protection of the State's confidential information, such
methods and procedures may be used, with the written consent of the State, to
carry out the intent of this paragraph. The contractor shall not be required
under the provisions of this paragraph to keep confidential any data or
information which is or becomes publicly available, is already rightfully in the
contractor's possession, is independently developed by the contractor outside
the scope of this contract, or is rightfully obtained from third parties.

35.  NEWS RELEASES:  Unless otherwise exempted, news releases pertaining to this
contract shall not be made without prior written approval of the Department of
General Services.


36.  PATENT, COPYRIGHT and TRADE SECRET INDEMNITY:

a)     Contractor shall hold the State of California, its officers, agents and
employees, harmless from liability of any nature or kind, including costs and
expenses, for infringement or use of any copyrighted or uncopyrighted
composition, secret process, patented or unpatented invention, article or
appliance furnished or used in connection with the contract.

b)    Contractor may be required to furnish a bond to the State against any and
all loss, damage, costs, expenses, claims and liability for patent, copyright
and trade secret infringement.

c)     Contractor, at its own expense, shall defend any action brought against
the State to the extent that such action is based upon a claim that the goods or
software supplied by the contractor or the operation of such goods pursuant to a
current version of contractor supplied operating software infringes a United
States patent or copyright or violates a trade secret.  The contractor shall pay
those costs and damages finally awarded against the State in any such action. 
Such defense and payment shall be conditioned on the following:

i)      That the contractor shall be notified within a reasonable time in
writing by the State of any notice of such claim; and,

ii)     That the contractor shall have the sole control of the defense of any
action on such claim and all negotiations for its settlement or compromise,
provided, however, that when principles of government or public law are
involved, the State shall have the option to participate in such action at its
own expense.

d)    Should the goods or software, or the operation thereof, become, or in the
contractor's opinion are likely to become, the subject of a claim of
infringement of a United States patent or copyright or a trade secret, the State
shall permit the contractor at its option and expense either to procure for the
State the right to continue using the goods or software, or to replace or modify
the same so that they become non–infringing.  If none of these options can
reasonably be taken, or if the use of such goods or software by the State shall
be prevented by injunction, the contractor agrees to take back such goods or
software and make every reasonable effort to assist the State in procuring
substitute goods or software.  If, in the sole opinion of the State, the return
of such infringing goods or software makes the retention of other goods or
software acquired from the contractor under this contract impractical, the State
shall then have the option of terminating such contracts, or applicable portions
thereof, without penalty or termination charge. The contractor agrees to take
back such goods or software and refund any sums the State has paid contractor
less any reasonable amount for use or damage.

e)     The contractor shall have no liability to the State under any provision
of this clause with respect to any claim of patent, copyright or trade secret
infringement which is based upon:

i)      The combination or utilization of goods furnished hereunder with
equipment or devices not made or furnished by the contractor; or,

ii)     The operation of equipment furnished by the contractor under the control
of any operating software other than, or in addition to, the current version of
contractor–supplied operating software; or

iii)    The modification by the State of the equipment furnished hereunder or of
the software; or

iv)   The combination or utilization of software furnished hereunder with
non–contractor supplied software.

f)     Contractor certifies it has appropriate systems and controls in place to
ensure that State funds will not be used to acquire, operate or maintain
computer software in a manner that does not comply with applicable copyrights
and further agrees not to acquire, operate or maintain such software in a manner
that does not comply with applicable copyrights.

g)    The foregoing states the entire liability of the contractor to the State
with respect to infringement of patents, copyrights or trade secrets.


37.  EXAMINATION AND AUDIT:  Contractor agrees that the State, or its designated
representative shall have the right to review and copy any records and
supporting documentation pertaining to performance of this contract. Contractor
agrees to maintain such records for possible audit for a minimum of three (3)
years after final payment, unless a longer period of records retention is
stipulated.  Contractor agrees to allow the auditor(s) access to such records
during normal business hours and to allow interviews of any employees or others
who might reasonably have information related to such records.  Further,
contractor agrees to include a similar right of the State to audit records and
interview staff in any subcontract related to performance of this contract.

38.  DISPUTES:

a)     The parties shall deal in good faith and attempt to resolve potential
disputes informally.  If the dispute persists,  contractor shall submit to the
Department Director or designee a written demand for a final decision regarding
the disposition of any dispute between the parties arising under, related to or
involving this contract, unless the State, on its own initiative, has already
rendered such a final decision.  Contractor’s written demand shall be fully
supported by factual information, and if such demand involves a cost adjustment
to the contract, contractor shall include with the demand a written statement
signed by an authorized person indicating that the demand is made in good faith,
that the supporting data are accurate and complete and that the amount requested
accurately reflects the contract adjustment for which contractor believes the
State is liable. If the contractor is not satisfied with the decision of the
Department Director or designee, the contractor may appeal the decision to the
Department of General Services, Deputy Director, Procurement Division.  In the
event that this contract is for information technology goods and/or services,
the decision may be appealed to an Executive Committee of State and contractor
personnel.

b)    Pending the final resolution of any dispute arising under, related to or
involving this contract, contractor agrees to diligently proceed with the
performance of this contract, including the delivery of goods or providing of
services in accordance with the State’s instructions.  Contractor’s failure to
diligently proceed in accordance with the State’s instructions shall be
considered a material breach of this contract.

c)     Any final decision of the State shall be expressly identified as such,
shall be in writing, and shall be signed by the Department Director or designee
or Deputy Director, Procurement Division if an appeal was made.   If the State
fails to render a final decision within 90 days after receipt of contractor’s
demand, it shall be deemed a final decision adverse to contractor’s
contentions.  The State’s final decision shall be conclusive and binding
regarding the dispute unless contractor commences an action in a court of
competent jurisdiction to contest such decision within 90 days following the
date of the final decision or one (1) year following the accrual of the cause of
action, whichever is later.


39.  STOP WORK:

a)     The State may, at any time, by written Stop Work Order to the contractor,
require the contractor to stop all, or any part, of the work called for by this
contract for a period up to 90 days after the Stop Work Order is delivered to
the contractor, and for any further period to which the parties may agree.  The
Stop Work Order shall be specifically identified as such and shall indicate it
is issued under this clause.  Upon receipt of the Stop Work Order, the
contractor shall immediately comply with its terms and take all reasonable steps
to minimize the incurrence of costs allocable to the work covered by the Stop
Work Order during the period of work stoppage.  Within a period of 90 days after
a Stop Work Order is delivered to the contractor, or within any extension of
that period to which the parties shall have agreed, the State shall either:

i)      Cancel the Stop Work Order; or

ii)     Terminate the work covered by the Stop Work Order as provided for in the
termination for default or the termination for convenience clause of this
contract.

b)    If a Stop Work Order issued under this clause is canceled or the period of
the Stop Work Order or any extension thereof expires, the contractor shall
resume work.  The State shall make an equitable adjustment in the delivery
schedule, the contract price, or both, and the contract shall be modified, in
writing, accordingly, if:

i)      The Stop Work Order results in an increase in the time required for, or
in the contractor’s cost properly allocable to the performance of any part of
this contract; and

ii)             The contractor asserts its right to an equitable adjustment
within 30 days after the end of the period of work stoppage; provided, that if
the State decides the facts justify the action, the State may receive and act
upon a proposal submitted at any time before final payment under this contract.

c)     If a Stop Work Order is not canceled and the work covered by the Stop
Work Order is terminated in accordance with the provision entitled Termination
for the Convenience of the State, the State shall allow reasonable costs
resulting from the Stop Work Order in arriving at the termination settlement.

d)    The State shall not be liable to the contractor for loss of profits
because of a Stop Work Order issued under this clause.

40.  PRIORITY HIRING CONSIDERATIONS:  If this contract includes services in
excess of $200,000, the contractor shall give priority consideration in filling
vacancies in positions funded by the contract to qualified recipients of aid
under Welfare and Institutions Code Section 11200 in accordance with PCC Section
10353.

41.  COVENANT AGAINST GRATUITIES:  The contractor warrants that no gratuities
(in the form of entertainment, gifts, or otherwise) were offered or given by the
contractor, or any agent or representative of the contractor, to any officer or
employee of the State with a view toward securing the contract or securing
favorable treatment with respect to any determinations concerning the
performance of the contract.  For breach or violation of this warranty, the
State shall have the right to terminate the contract, either in whole or in
part, and any loss or damage sustained by the State in procuring on the open
market any items which contractor agreed to supply shall be borne and paid for
by the contractor.  The rights and remedies of the State provided in this clause
shall not be exclusive and are in addition to any other rights and remedies
provided by law or in equity.

42.  NONDISCRIMINATION CLAUSE:

a)     During the performance of this contract,  contractor and its
subcontractors shall not unlawfully discriminate, harass or allow harassment,
against any employee or applicant for employment because of sex, sexual
orientation, race, color, ancestry, religious creed, national origin, disability
(including HIV and AIDS), medical condition (cancer), age, marital status, and
denial of family care leave. Contractor and subcontractors shall insure that the
evaluation and treatment of their employees and applicants for employment are
free from such discrimination and harassment. Contractor and subcontractors
shall comply with the provisions of the Fair Employment and Housing Act
(Government Code, Section 12990 et seq.) and the applicable regulations
promulgated thereunder (California Code of Regulations, Title 2, Section 7285.0
et seq.).  The applicable regulations of the Fair Employment and Housing
Commission implementing Government Code Section 12990 (a–f), set forth in
Chapter 5 of Division 4 of Title 2 of the California Code of Regulations are
incorporated into this contract by reference and made a part hereof as if set
forth in full. Contractor and its subcontractors shall give written notice of
their obligations under this clause to labor organizations with which they have
a collective bargaining or other agreement.

b)    The contractor shall include the nondiscrimination and compliance
provisions of this clause in all subcontracts to perform work under the
contract.

43.  NATIONAL LABOR RELATIONS BOARD CERTIFICATION:  Contractor swears under
penalty of perjury that no more than one final, unappealable finding of contempt
of court by a federal court has been issued against the contractor within the
immediately preceding two–year period because of the contractor’s failure to
comply with an order of the National Labor Relations Board.  This provision is
required by, and shall be construed in accordance with, PCC Section 10296.


44.  ASSIGNMENT OF ANTITRUST ACTIONS:  Pursuant to Government Code Sections
4552, 4553, and 4554, the following provisions are incorporated herein:

a)     In submitting a bid to the State, the supplier offers and agrees that if
the bid is accepted, it will assign to the State all rights, title, and interest
in and to all causes of action it may have under Section 4 of the Clayton Act
(15 U.S.C. 15) or under the Cartwright Act (Chapter 2, commencing with Section
16700, of Part 2 of Division 7 of the Business and Professions Code), arising
from purchases of goods, material, or services by the supplier for sale to the
State pursuant to the solicitation.  Such assignment shall be made and become
effective at the time the State tenders final payment to the supplier.

b)    If the State receives, either through judgment or settlement, a monetary
recovery for a cause of action assigned under this chapter, the assignor shall
be entitled to receive reimbursement for actual legal costs incurred and may,
upon demand, recover from the State any portion of the recovery, including
treble damages, attributable to overcharges that were paid by the assignor but
were not paid by the State as part of the bid price, less the expenses incurred
in obtaining that portion of the recovery.

c)     Upon demand in writing by the assignor, the assignee shall, within one
year from such demand, reassign the cause of action assigned under this part if
the assignor has been or may have been injured by the violation of law for which
the cause of action arose and

i)      the assignee has not been injured thereby, or

ii)     the assignee declines to file a court action for the cause of action.

45.  DRUG–FREE WORKPLACE CERTIFICATION:  The contractor certifies under penalty
of perjury under the laws of the State of California that the contractor will
comply with the requirements of the Drug–Free Workplace Act of 1990 (Government
Code Section 8350 et seq.) and will provide a drug–free workplace by taking the
following actions:

a)     Publish a statement notifying employees that unlawful manufacture,
distribution, dispensation, possession, or use of a controlled substance is
prohibited and specifying actions to be taken against employees for violations,
as required by Government Code Section 8355(a).

b)    Establish a Drug–Free Awareness Program as required by Government Code
Section 8355(b) to inform employees about all of the following:

i)      the dangers of drug abuse in the workplace;

ii)     the person's or organization's policy of maintaining a drug–free
workplace;

iii)    any available counseling, rehabilitation and employee assistance
programs; and,

iv)   penalties that may be imposed upon employees for drug abuse violations.

c)     Provide, as required by Government Code Section 8355(c), that every
employee who works on the proposed or resulting contract:

i)      will receive a copy of the company's drug–free policy statement; and,

ii)     will agree to abide by the terms of the company's statement as a
condition of employment on the contract.


46.  YEAR 2000 COMPLIANCE:  Contractor warrants that it will provide only Year
2000 compliant products and/or services to the State in all present and future
contracts and that Year 2000 compliant products and/or services meet the
following requirements:

a)     For information technology goods and/or services, the contractor warrants
and represents that the hardware, software and firmware goods and services
delivered under this contract shall be able to accurately process date data
(including, but not limited to, calculating, comparing, and/or sequencing) from,
into and between the twentieth and twenty-first centuries, and the years 1999
and 2000 and leap year calculations to the extent that other information
technology used in combination with the information technology being acquired,
properly exchanges date data with it.  This warranty and representation is
subject to the warranty terms and conditions of this contract.  Nothing in this
warranty shall be construed to limit any rights or remedies the State may
otherwise have under this contract with respect to defects other than Year 2000
performance.

b)    For non-information technology goods and/or services, the contractor
warrants and represents that the goods or services delivered under this contract
are “Year 2000 compliant”.  For purposes of this contract, a good or service is
Year 2000 compliant if it will continue to function fully before, at and after
the Year 2000 without interruption and, if applicable, with full ability to
accurately and unambiguously process, display, compare, calculate, manipulate
and otherwise utilize date information.  This warranty and representation
supersedes all warranty disclaimers and limitations and all limitations on
liability provided by or through the contractor.

c)     Resellers must obtain written confirmation from the manufacturer that the
goods and/or services are Year 2000 compliant, as defined above.

47.  FORCED, CONVICT AND INDENTURED LABOR: In accordance with PCC Section 6108,
contractor warrants that no foreign-made equipment, materials, or supplies
furnished to the State pursuant to this contract are produced in whole or in
part by forced labor, convict labor, or indentured labor.

48.  RECYCLING:  Contractor hereby certifies under penalty of perjury that a
percentage (0% to 100%) of the materials, goods, supplies offered, or products
used in the performance of this contract meet or exceed the minimum percentage
of recycled material as defined in PCC Sections 12161 and 12200.

49.  CHILD SUPPORT COMPLIANCE ACT:  For any contract in excess of $100,000, the
contractor acknowledges in accordance with PCC Section 7110, that:

a)     The contractor recognizes the importance of child and family support
obligations and shall fully comply with all applicable state and federal laws
relating to child and family support enforcement, including, but not limited to,
disclosure of information and compliance with earnings assignment orders, as
provided in Chapter 8 (commencing with Section 5200) of Part 5 of Division 9 of
the Family Code; and

b)    The contractor, to the best of its knowledge is fully complying with the
earnings assignment orders of all employees and is providing the names of all
new employees to the New Hire Registry maintained by the California Employment
Development Department.

50.  AMERICANS WITH DISABILITIES ACT:  Contractor assures the State that it
complies with the Americans with Disabilities Act (ADA) of 1990, which prohibits
discrimination on the basis of disability, as well as all applicable regulations
and guidelines issued pursuant to the ADA.  (42 U.S.C. 12101 et seq.)


 

SSD SOS 0010

 

Business Programs Automation

 

Attachment 3:  General Provisions

1      Definitions

a.     Acceptance Tests—Those tests performed during the Performance Period
which are intended to determine compliance of equipment and software with the
specifications and all other attachments incorporated herein by reference and to
determine the reliability of the equipment.

b.     Application Program—A computer program which is intended to be executed
for the purpose of performing useful work for the user of the information being
processed.  Application programs are developed or otherwise acquired by the user
of the hardware/software system, but they may be supplied by the Contractor.

c.     Attachment—A mechanical, electrical, or electronic interconnection to the
Contractor-supplied machine or system of equipment, manufactured by other than
the original equipment manufacturer, that is not connected by the Contractor.

d.     Data Processing Subsystem—A complement of Contractor-furnished individual
machines, including the necessary controlling elements (or the functional
equivalent) and operating software, if any, which are acquired to operate as an
integrated group, and which are interconnected entirely by Contractor-supplied
power and/or signal cables; e.g., direct access controller and drives, a cluster
of terminals with their controller, etc.

e.     Data Processing System (System)—The total complement of
Contractor-furnished machines, including one or more central processors (or
instruction processors) and operating software, which are acquired to operate as
an integrated group.

f.      Designated CPU(s)—For each product, the term “Designated CPU(s)”, if
applicable, means the central processing unit of the computers or the server
unit, including any associated peripheral units.  If no specific “Designated
CPU(s)” are specified on the contract, the term shall mean any and all CPUs
located at the site specified therein.

g.     Documentation—Nonproprietary manuals and other printed materials which
are necessary or useful to the State in its use or maintenance of the equipment
or software provided hereunder.

h.     Equipment—An all-inclusive term which refers either to individual
machines or to a complete data processing system or subsystem, including its
hardware and operating software (if any).

i.      Equipment Failure—A malfunction in the equipment, excluding all external
factors, which prevents the accomplishment of the equipment’s intended
function(s).  If microcode or operating software residing in the equipment is
necessary for the proper operation of the equipment, a failure of such microcode
or operating software which prevents the accomplishment of the equipment’s
intended functions shall be deemed to be an equipment failure.


j.      Facility Readiness Date—The date specified in the Statement of Work by
which the State must have the site prepared and available for equipment delivery
and installation.

k.     Hardware –Usually refers to computer equipment and is contrasted with
software.  See also Equipment.

l.      Installation Date—The date specified in the Statement of Work by which
the Contractor must have the ordered equipment ready (certified) for use by the
State.

m.    Information Technology – includes, but is not limited to, all electronic
technology systems and services, automated information handling, system design
and analysis, conversion of data, computer programming, information storage and
retrieval, telecommunications which include voice, video, and data
communications, requisite system controls, simulation, electronic commerce, and
all related interactions between people and machines.

n.     Machine—An individual unit of a data processing system or subsystem,
separately identified by a type and/or model number, comprised of but not
limited to mechanical, electro-mechanical, and electronic parts, microcode, and
special features installed thereon and including any necessary software, e.g.,
central processing unit, memory module, tape unit, card reader, etc.

o.     Machine Alteration—Any change to a Contractor-supplied machine which is
not made by the Contractor, and which results in the machine deviating from its
physical, mechanical, electrical, or electronic (including microcode) design,
whether or not additional devices or parts are employed in making such change.

p.     Maintenance Diagnostic Routines—The diagnostic programs customarily used
by the Contractor to test equipment for proper functioning and reliability.

q.     Mean Time Between Failure (MTBF)—The average expected or observed time
between consecutive failures in a system or component.

r.      Mean Time to Repair (MTTR)—The average expected or observed time
required to repair a system or component and return it to normal operation.

s.     Operating Software—Those routines, whether or not identified as program
products, that reside in the equipment and are required for the equipment to
perform its intended function(s), and which interface the operator, other
Contractor-supplied programs, and user programs to the equipment.

t.      Operational Use Time—For performance measurement purposes, that time
during which equipment is in actual operation by the State.  For  maintenance
operational use time purposes, that time during which equipment is in actual
operation and is not synonymous with power on time.


u.     Performance Testing Period—A period of time during which the State, by
appropriate tests and production runs, evaluates the performance of newly
installed equipment and software prior to its acceptance by the State.

v.     Period of Maintenance Coverage—The period of time, as selected by the
State, during which maintenance services are provided by the Contractor for a
fixed monthly charge, as opposed to an hourly charge for services rendered.  The
Period of Maintenance Coverage consists of the Principal Period of Maintenance
and any additional hours of coverage per day, and/or increased coverage for
weekends and holidays.

w.    Preventive Maintenance—That maintenance, performed on a scheduled basis by
the Contractor, which is designed to keep the equipment in proper operating
condition.

x.     Principal Period of Maintenance—Any nine consecutive hours per day
(usually between the hours of 7:00 a.m. and 6:00 p.m.) as selected by the State,
including an official meal period not to exceed one hour, Monday through Friday,
excluding holidays observed at the installation.

y.     Programming Aids—Contractor-supplied programs and routines executable on
the Contractor’s equipment which assists a programmer in the development of
applications including language processors, sorts, communications modules, data
base management systems, and utility routines, (tape-to-disk routines,
disk-to-print routines, etc.).

z.     Program Product—Programs, routines, subroutines, and related items which
are proprietary to the Contractor and which are licensed to the State for its
use, usually on the basis of separately stated charges and appropriate
contractual provisions.

aa.   Remedial Maintenance—That maintenance performed by the Contractor which
results from equipment (including operating software) failure, and which is
performed as required, i.e., on an unscheduled basis.

bb.  Site License—For each product, the term “Site License” shall mean the
license established upon acquisition of the applicable number of copies of such
product and payment of the applicable license fees as set forth in the Statement
of Work.

cc.   Software—An all-inclusive term which refers to any computer programs,
routines, or subroutines supplied by the Contractor, including operating
software, programming aids, application programs, and program products.

dd.  Software Failure—A malfunction in the Contractor-supplied software, other
than operating software, which prevents the accomplishment of work, even though
the equipment (including its operating software) may still be capable of
operating properly.  For operating software failure, see definition of equipment
failure.

See System – The complete collection of hardware, software and services as
described in this Contract, integrated and functioning together, and performing
in accordance with this Contract.


2      Documentation

a.     The Contractor agrees to provide to the State, at no charge, a number of
all nonproprietary manuals and other printed materials, as described within the
Statement of Work, and updated versions thereof, which are necessary or useful
to the State in its use of the equipment or software provided hereunder.  The
Contractor agrees to provide additional documentation at prices not in excess of
charges made by the Contractor to its other customers for similar documentation.

b.     If the Contractor is unable to perform maintenance or the State desires
to perform its own maintenance on equipment purchased under this contract then
upon written notice by the State the Contractor will provide at Contractor’s
then current rates and fees adequate and reasonable assistance including
relevant documentation to allow the State to maintain the equipment based on
Contractor’s methodology.  The Contractor agrees that the State may reproduce
such documentation for its own use in maintaining the equipment.  If the
Contractor is unable to perform maintenance, the Contractor agrees to license
any other Contractor that the State may have hired to maintain the equipment to
use the above noted documentation.  The State agrees to include the Contractor’s
copyright notice on any such documentation reproduced, in accordance with
copyright instructions to be provided by the Contractor.

3      Limitation of Liability

a.     Contractor’s liability for damages to the State for any cause whatsoever,
and regardless of the form of action, whether in contract or in tort, shall be
limited to the greater of $200,000 or the purchase price stated herein that are
the subject matter of or are directly related to the cause of action.  In those
instances where Contractor has failed to perform as called for by the contract,
the Limitation of Liability provided above shall not limit any right to recover
the ‘Cost to Cover.’  'Cost to Cover' means the cost of procuring a machine or
machines of equivalent (not greater) capability, function, and performance, less
the Contractor's bid price.

b.     The foregoing limitation of liability shall not apply to the payment of
costs and damage awards referred to in the Paragraph of the General Provisions,
entitled “Patent, Copyright, and Trade Secret Protection”, to claims covered by
other specific provisions calling for liquidated damages or specifying a
different limit of liability, or to claims for injury to persons or damage to
property caused by Contractor’s negligence.  This limitation of liability does
not apply to the receipt of court costs or attorney’s fees that might be awarded
by a court in addition to damages after litigation based on this contract.

c.     State’s liability for damages for any cause whatsoever, and regardless of
the form of action whether in contract or in tort, excluding negligence, shall
be limited to the greater of $200,000 or the purchase price stated herein that
are the subject matter of or are directly related to the cause of action.

d.     In no event will either the Contractor or the State be liable for
consequential damages even if notification has been given as to the possibility
of such damages.


4      Indemnification

Notwithstanding the “Indemnification” provision in the General Provisions,
Contractor agrees to indemnify, defend and save harmless the State, its
officers, agents and employees from any and all claims and losses, with the
exception of consequential damages, accruing or resulting to any and all
contractors, subcontractors, suppliers, laborers and any other person, firm or
corporation furnishing or supplying work, services, materials or supplies in
connection with the performance of this Contract, and from any and all claims
and losses accruing or resulting to any person, firm or corporation who may be
injured or damaged by Contractor in the performance of this Contract.

5      Rights in Data

a.     All technical communications and records originated or prepared by the
Contractor pursuant to this Contract including papers, reports, charts, computer
programs, and other documentation, but not including Contractor’s administrative
communications and records relating to this Contract shall be delivered to and
shall become the exclusive property of the State and may be copyrighted by the
State.

b.     The ideas, concepts, know-how, or techniques relating to data processing,
developed during the course of this Contract by the Contractor or jointly by the
Contractor and the State can be used by either party in any way it may deem
appropriate.

c.     All inventions, discoveries or improvements of the computer programs
developed pursuant to this Contract shall be the property of the State.  The
State agrees to grant a nonexclusive royalty-free license for any such
invention, discovery, or improvement to the Contractor program or any other such
person and further agrees that the Contractor or any other such person may
sublicense additional persons on the same royalty-free basis.

d.     This Contract shall not preclude the Contractor from developing materials
outside this Contract which are competitive, irrespective of their similarity to
materials which might be delivered to the State pursuant to this Contract.

6      Protection of Proprietary Software and Other Proprietary Data

a.     State agrees that all material appropriately marked or identified in
writing as proprietary, and furnished hereunder are provided for State's
exclusive use for the purposes of this Contract only.  All such proprietary data
shall remain the property of the Contractor.  State agrees to take all
reasonable steps to insure that such proprietary data are not disclosed to
others, without prior written consent of the Contractor, subject to the
California Public Records Act.

b.     The State will insure, prior to disposing of any media, that any licensed
materials contained thereon have been erased or otherwise destroyed.

c.     The State agrees that it will take appropriate action by instruction,
agreement or otherwise with its employees or other persons permitted access to
licensed software and other proprietary data to satisfy its obligations under
this Contract with respect to use, copying, modification, protection and
security of proprietary software and other proprietary data.


SSD SOS 0010

Business Programs Automation

Attachment 4   IT Personnel Contract

1      Contract Type

a.     Unless otherwise specified, the Statement of Work shall define and
authorize work on a Fixed Price basis, with a guarantee of task completion.

b.     To the extent that additional work not foreseen at the time this Contract
is executed must be accomplished, Work Authorizations, as described in the
Statement of Work, will be the means for defining and authorizing such work on a
Labor Hour basis.

2      Personnel

a.     Contractor personnel shall perform their duties on the premises of the
State, during the State's regular work days and normal work hours, except as may
be specifically agreed to otherwise by the State.

b.     The State reserves the right to disapprove the continuing assignment of
Contractor personnel provided to the State under this Contract.  If the State
exercises this right, and the Contractor cannot immediately replace the
disapproved personnel, the parties agree to proceed with any equitable
adjustment in schedule or other terms that may be affected thereby.

c.     The Contractor will make every effort consistent with sound business
practices to honor the specific requests of the State with regard to assignment
of its employees; however the Contractor reserves the sole right to determine
the assignment of its employees.  If a Contractor employee is unable to perform
due to illness, resignation, or other factors beyond the Contractor's control,
the Contractor will make every reasonable effort to provide suitable substitute
personnel.

d.     In recognition of the fact that Contractor personnel providing services
under this Contract may perform similar services from time to time for others,
this Contract shall not prevent Contractor from performing such similar services
or restrict Contractor from using the personnel provided to the State under this
Contract, providing that such use does not conflict with the performance of
services under this Contract.

3      Responsibilities of the State

a.     The State shall provide normal office working facilities and equipment
necessary for Contractor performance under this Contract.  Any special
requirements (e.g., reprographic services, computer time, key data entry, etc.)
shall be identified in the Statement of Work.

b.     The State is responsible for providing required information, data,
documentation, and test data to facilitate the Contractor’s performance of the
work, and will provide such additional assistance and services as is
specifically set forth in the Statement of Work.

c.     Delay or failure by the State to fulfill the above described
responsibilities, such that the Contractor is prevented from performing in
accordance with the applicable Statement of Work, may result in additional costs
to the State and deviations from previously agreed upon work schedules.  Any
claim for equitable adjustment to price, schedule or both shall be processed in
accordance with the provision entitled “Unilateral Changes” in the General
Provisions.  Should the Contractor determine that a delay exists, or is probable
due to failure of the State, the Contractor will notify the State in writing
immediately.


4      Unanticipated Tasks

a.     In the event that additional work must be performed which was wholly
unanticipated, and which is not specified in this Contract, but which in the
opinion of both parties is necessary to the successful accomplishment of the
general scope of work outlined, the procedures outlined in this article will be
employed.

b.     For each item of unanticipated work, a Work Authorization will be
prepared in accordance with the sample attached as Exhibit A and will be
incorporated into this Contract.

c.     It is understood and agreed by both parties to this Contract that all of
the terms and conditions of this Contract shall remain in force with the
inclusion of any such Work Authorization.  Such Work Authorization shall in no
way constitute a contract other than as provided pursuant to this Contract nor
in any way amend or supersede any of the other provisions of this Contract.

d.     Each Work Authorization shall consist of a detailed statement of the
purpose, objective, or goals to be undertaken by the Contractor, the job
classification or approximate skill level of the personnel to be made available
by the Contractor, an identification of all significant material to be developed
by the Contractor and delivered to the State, an identification of all
significant materials to be delivered by the State to the Contractor, an
estimated time schedule for the provisions of these services by the Contractor,
completion criteria for the work to be performed, the name or identification of
the Contractor personnel to be assigned, the Contractor's estimated work hours
required to accomplish the purpose, objective or goals, the Contractor's billing
rates per work hour, and the Contractor's estimated total cost of the Work
Authorization.

e.     All Work Authorizations must be in writing prior to beginning work and
signed by the Contractor and the State.

f.      The State has the right to require the Contractor to stop or suspend
work on any Work Authorization pursuant to the “Stop Work”  provision of the
General Provisions.

g.     Personnel resources will not be expended (at a cost to the State) on task
accomplishment in excess of estimated work hours required unless the procedure
below is followed:

1)     If, in the performance of the work, the Contractor determines that a Work
Authorization to be performed under this Contract cannot be accomplished within
the estimated work hours, the Contractor will immediately notify the State in
writing of the Contractor's estimate of the work hours which will be required to
complete the Work Authorization in full.  Upon receipt of such notification, the
State may:

(a)   Authorize the Contractor to expend the estimated additional work hours or
service in excess of the original estimate necessary to accomplish the Work
Authorization (such an authorization not unreasonably to be withheld), or

(b)   terminate the Work Authorization, or

(c)   alter the scope of the Work Authorization in order to define tasks that
can be accomplished within the remaining estimated work hours.

2)     The State will notify the Contractor in writing of its election within
seven (7) calendar days after receipt of the Contractor's notification.  If
notice of the election is given to proceed, the Contractor may expend the
estimated additional work hours or services.  The State agrees to reimburse the
Contractor for such additional work hours.


5      Invoicing, and Payment for Services

a.     During the execution of the Statement of Work which involves the delivery
to the State of identified deliverable items, the Contractor may submit
periodically to the State invoices based on the invoicing schedule submitted
with the Proposal as part of the Proposed Solution Description.  The State will
withhold twenty percent (20%) of the invoice.

b.     There will be no advances.

c.     There will be no time and materials payments.

d.     If progress payments are proposed, the payments must be tied to
deliverables.  Vendors must specify the deliverables in the Proposed Solution
Description.  No payment will be made until the specified deliverable is
approved.  Progress payments will result in a 20% holdback from each invoice and
will require a performance bond.

e.     The SOS will consider the following payment options: transaction-based,
deliverables-based, realized cost savings, other options not in conflict with
the exclusions above, or a combination of these options.  (Realized cost savings
mean that the vendor is not paid until the savings have actually accrued to the
State.) The Vendors must include, with the proposed contract language changes,
the payment terms proposed for this project.  All proposed language changes must
be submitted in accordance with the procedures described in Appendix A.

f.      Any equipment purchased for this contract will become the property of
the State after the termination of the contract.

g.     Invoices prepared in accordance with this provision will not be submitted
more frequently than monthly to the State.

h.     In the aggregate, invoices reflecting progress payments will not exceed
90 percent of the ceiling amount of the Contract, with the balance to be
invoiced upon satisfactory completion of the Contract.

6      Contractor Evaluation

In accordance with the California Government Code, contractor performance
evaluation will be completed within the guidelines of the State Administrative
Manual, Section 1283.  The State contracting agency, upon contract completion,
will complete and forward the contractor evaluation to the Department of General
Services.

 


SSD SOS 0010

Business Programs Automation

Attachment 5   IT Software Contract

1      License Grant

a.     Contractor hereby grants to the State and the State accepts from
Contractor, subject to the terms and conditions of this Contract, a
non–exclusive, non–transferable license to use the Software Products listed in
Statement of Work of this Contract (hereinafter referred to as "Software
Products").

b.     State may use the Software Products in the conduct of its own business,
and any division thereof.

c.     The license granted above authorizes the State to use the Software
Products in machine–readable form on the computer system located at the site(s)
specified in the Statement of Work.  Said computer system and its associated
units (collectively referred to as CPU) are as designated in the Statement of
Work. If the designated CPU is inoperative due to malfunction, the license
herein granted shall be temporarily extended to authorize the State to use the
Software Products, in machine–readable form, on any other State CPU until the
designated CPU is returned to operation.

d.     By prior written notice, the State may redesignate the CPU in which the
Software Products are to be used.  The redesignation will be effective upon the
date specified in the notice of redesignation.

2      Encryption/CPU ID Authorization Codes

a.     When Encryption/CPU Identification (ID) authorization codes are required
to operate the software products, the Contractor will provide all codes to the
State with delivery of the software.

b.     In case of an inoperative CPU as defined in paragraph 1c. above,
Contractor will provide a temporary encryption/CPU ID authorization code to the
State for use on a temporarily authorized CPU until the designated CPU is
returned to operation.

c.     When changes in designated CPUs occur, the State will notify the
Contractor via telephone and/or facsimile/e-mail of such change.  Upon receipt
of such notice, Contractor will issue via telephone and/or facsimile/e-mail to
the State within 24 hours, a temporary encryption ID authorization code for use
on the newly designated CPU until such time as a permanent code is assigned.

3      Fees and Charges

Upon acceptance of Software by State, in accordance with Paragraphs 5 herein and
the Statement of Work, State will pay the license fee or recurring charge for
the Software Products as set forth in Statement of Work.  Charges will commence
on the Acceptance Date as established in the Statement of Work.  The Contractor
shall render invoices for recurring charges or single charges in the month
following the month in which the charges accrue.

4      Maintenance

a.     The correction of any residual errors in any Software Product that may be
discovered by Contractor or by the State will be considered maintenance.  Such
maintenance will be performed by Contractor without additional charge for the
duration of this contract.  Suspected errors discovered by the State in the
Software Products will be handled by the following procedures:

1)     A listing of the output and a copy of the identical input data in
machine–readable form will be submitted to Contractor along with a completed
copy of the appropriate Contractor information form and, if appropriate, a
listing of the contents of the memory of the CPU at the time the error condition
was noted.

2)     Errors in the Software Product as verified by Contractor will be
corrected by providing a new copy of said Software Product (or of the affected
portions) in machine–readable form.

3)     The Contractor shall attempt to correct Software Product errors within a
reasonable time.

b.     Contractor will be available to assist the State in isolating and
correcting error conditions caused by the State's particular hardware or
operating system at rates in accordance with the Statement of Work.

c.     If Contractor is called upon by State to correct an error caused by
State's negligence, modification by State, State supplied data, machine or
operator failure, or due to any other cause not inherent in the original
Software Products, Contractor reserves the right to charge State for such
service on a time and material basis, or rates in accordance with the Statement
of Work.


5      Acceptance of Software

The State shall be deemed to have accepted each Software Product unless State,
within thirty (30) days from the Installation Date, gives Contractor written
notice to the effect that the Software Product fails to conform to the
functional and performance specifications of this Contract.  Contractor will,
upon receipt of such notice, investigate the reported deficiencies.  The rights
of the parties shall be governed by the following:

a.     If it is found that the Software Product fails to conform to the Contract
requirements, and Contractor is unable to remedy the deficiency within the
timeframe identified in the Statement of Work, State shall return all material
furnished hereunder.  The State shall have the option of accepting substitute
software, terminating this portion of the contract, or terminating this contract
in its entirety and placing the Contractor in default.

b.     If it is found that the Software Product fails to conform to the Contract
requirements and the Contractor within sixty (60) days of receipt of the above
said notice corrects the deficiencies in the Software Product, the State will
provide Contractor with written acknowledgement of its acceptance of said
Software Product.

c.     If it is found that the Software Product does, in fact, conform to the
Contract requirements, the State shall reimburse Contractor for the time and
material cost of the investigation at Contractor's rates in accordance with the
Statement of Work.

6      Right To Copy or Modify

a.     Any Software Product provided by Contractor in machine–readable form may
be copied, in whole or in part, in printed or machine–readable form for use by
the State with the designated CPU, to perform one–time benchmark tests, for
archival or emergency restart purposes, to replace a worn copy, to understand
the contents of such machine–readable material, or to modify the Software
Product as provided below; provided, however, that no more than the number of
printed copies and  machine–readable copies as specified in the Statement of
Work will be in existence under this Contract at any one time without prior
written consent from Contractor.  Such consent shall not be unreasonably
withheld by the Contractor.  The original, and any copies of the Software
Product, in whole or in part, which are made hereunder shall be the property of
the Contractor.

b.     The State agrees to keep any such copies and the original at a mutually
designated State location, except that the State may transport or transmit a
copy of the original of any Software Product to another State location for
backup use when required by CPU malfunction, provided the copy or the original
is destroyed or returned to the designated location when the malfunction is
corrected.

c.     The State may modify any non-personal computer Software Product, in
machine–readable form, for its own use and merge it into other program
material.  Any portion of the Software Product included in any merged program
material shall be used only on the designated CPUs and shall be subject to the
terms and conditions of this Contract.

7      Future Releases

If improved versions of any Software Product are developed by Contractor, and
are made available to other licensees, they will be made available to the State
at the State's option  according to the specifics contained in the Statement of
Work.


8      Acceptance Testing for Software (other than Operating Software)

a.     Acceptance testing is required for all Contractor-supplied software
supplied under this contract and listed on the Statement of Work, including all
software initially installed, improved versions (new releases) of this software,
any such software which has been altered (modified) by the Contractor to satisfy
State requirements, and any substitute software provided by the Contractor in
lieu thereof, unless Statement of Work provides otherwise.  The purpose of the
Acceptance Test is to ensure that the software operates in substantial accord
with the Contractor's technical specifications and meets the State's performance
specifications.  The specific procedures for the accomplishment of such tests
are contained in the Statement of Work.

b.     When Contractor has notified the State in writing that the software is
installed and ready for use, or if installation is not required by Contractor,
when software has been delivered to State, the State shall begin Acceptance
Testing on the first State workday following such certification or delivery,
unless otherwise provided in the Statement of Work.

c.     If successful completion of the Acceptance Test is not attained withinthe
timeframe as specified in the Statement of Work, the State shall have the option
to request substitute software, cancel that portion of the contract which
relates to the unaccepted software, or continue the Acceptance Tests.  The
State's option shall remain in effect until such time as the tests are
successfully performed, or the timeframe as specified in the Statement of Work,
whichever occurs first.  If the Acceptance Tests have not been successfully
performed prior to the expiration ofthe timeframe specified in the Statement of
Work, that portion of the contract which relates to the unaccepted software
shall be canceled, unless both parties agree to the continuation of the tests or
to the delivery of substitute software.  If the unaccepted software (or its
functional equivalent) is crucial to the accomplishment of the work for which
the equipment was acquired, and is so identified in the Statement of Work, the
State shall have the option of terminating the entire contract in accordance
with the Termination for Default provision in the contract.

d.     Unless otherwise provided in the Statement of Work, software shall not be
accepted by the State and no charges associated with such software shall be paid
by the State until the software has satisfactorily completed the Acceptance
Tests.  Immediately upon successful completion of the Acceptance Testing, the
State shall notify the Contractor in writing of the acceptance of the software
and authorize appropriate payment.


SSD SOS 0010

Business Programs Automation

Attachment 6   IT Purchase Contract

1      Liquidated Damages

a.     General

In the event that the Contractor fails to deliver in accordance with the
Contract requirements, the parties agree that the delay will interfere with the
proper implementation of the State's programs, to the loss and damage of the
State.  From the nature of the case, it would be impracticable and extremely
difficult to fix the actual damages sustained in the event of any such delay. 
The State and Contractor, therefore, presume that in the event of any such delay
the amount of damage which will be sustained from a delay will be the amounts
set forth in the Statement of Work, and the State and the Contractor agree that
in the event of any such delay, the Contractor shall pay such amounts as
liquidated damages and not as a penalty. Amounts due the State as liquidated
damages may be deducted by the State from any money payable to the Contractor. 
The State shall notify the Contractor in writing of any claim for liquidated
damages pursuant to this paragraph on or before the date State deducts such sums
from money payable to the Contractor.

b.     Delivery Delays

1)     If the Contractor does not deliver all the deliverables listed on the
Statement of Work ready for use in substantial accordance with the Contractor's
specifications, on or before the Delivery Dates specified in the Statement of
Work, the Contractor shall be liable for liquidated damages in the amounts
specified in the Statement of Work, in lieu of all other damages for such
nondelivery.  Liquidated damages shall accrue for each calendar day between the
Delivery Date specified and the actual date of the delivery of such deliverables
or for 180 days, whichever occurs first.  If the Contractor fails to provide the
software listed in the Statement of Work by the specified Delivery Date, but
provides suitable substitution of software acceptable to the State, liquidated
damages shall not apply to listed software for which substituted software is
provided.

2)     If the State is unable to use the equipment on the installation date
because Contractor failed to deliver the software listed in the Statement of
Work by the Delivery Date specified in the Statement of Work, and Contractor
does not furnish suitable substitute software acceptable to the State,
liquidated damages for equipment noninstallation shall be paid to the State in
lieu of damages for software nondelivery.  Such liquidated damages shall apply
until the State uses the equipment or until Contractor provides the programming
aids, program products, or applications which would render the equipment usable,
whichever occurs first, but not for more than 180 calendar days.

2      Title to Equipment

Unless otherwise specified in the Statement of Work, title to the equipment
shall remain in the Contractor and assigns, if any, until such time as
successful acceptance testing has been achieved. Title to a special feature
installed on a machine and for which only a single installation charge was paid
shall pass to the State at no additional charge, together with title to the
machine on which it was installed.

3      Price Decline (Applicable to Third Party Contractors)

Prices quoted shall be the maximum for the contract period subject to any price
escalation provisions reflected in the Statement of Work.  However, should a
price decline be announced by the manufacturer after contract award, but prior
to a third party contractor taking title to the equipment, and should the third
party contractor be the recipient of this manufacturer's price decline, it shall
be passed on in total to the State by the third party contractor.  Any interest,
finance, or other charges based on the contract price will be recomputed using
the original bid rates and the differences will also be passed to the State in
total.

4      Price Decline (Applicable to Manufacturers)

Prices quoted shall be the maximum for the contract period subject to any price
escalation provisions reflected in the Statement of Work.  However, should a
price decline be announced by the manufacturer after contract award, but prior
to the State taking title to the equipment, it shall be passed on in total to
the State by the manufacturer.  Any interest, finance, or other charges based on
the contract price will be recomputed using the original bid rates and the
differences will also be passed to the State in total.

 


SSD SOS 0010

Business Programs Automation

Attachment 7   IT Maintenance Contract

1      Maintenance of Equipment

The Contractor is responsible under this contract to maintain the equipment
identified in the Statement of Work.  The Contractor shall keep the equipment in
good operating condition and shall always be responsive to the maintenance
requirements of the State.  Equipment maintenance shall be provided in
accordance with this Contract, with the maintenance charges, period of
maintenance coverage, locations, etc. listed in the Statement of Work.

2      Exclusions

a.     Maintenance service does not include:

1)     Electrical work external to the machines or maintenance of accessories,
alterations, attachments, or other devices not listed in the Statement of Work.

2)     Repair of damage or increase in service time caused by: accident;
disaster, which shall include, but not be limited to, fire, flood, water, wind,
and lightning; transportation; neglect, misuse, fault or negligence of the
State; and alterations, which shall include, but not be limited to, any
deviation from Contractor's physical, mechanical, or electrical machine design,
and attachments.

3)     Repair of damage or increase in service time resulting from failure to
provide a suitable installation environment with all facilities prescribed by
the appropriate Contractor Installation Manual–Physical Planning (including, but
not limited to, failure of, or failure to provide adequate electrical power, air
conditioning or humidity control).

4)     Repair of damage or increase in service time attributable to the use of
the machines for other than the data processing purpose for which it was
acquired.

5)     Furnishing platens, supplies or accessories; painting or refinishing the
machines or furnishing material therefore; inspecting machines altered by other
than Contractor; making specification changes or performing services connected
with the relocation of machines; or adding or removing accessories, attachments
or other devices.

6)     Such service which is impractical for Contractor to render because of
alterations or connection by mechanical or electrical means to another machine.

7)     Repair of damage, replacement of parts (due to other than normal wear) or
repetitive service calls caused by the use of supplies or materials not meeting
Contractor's specifications for such supplies or materials.

8)     Repair of damage or increase in service time caused by conversion from
one Contractor model to another or the installation or removal of a Contractor
feature whenever any of the foregoing was performed by other than the
Contractor.

9)     Repair or maintenance by Contractor that is required to restore equipment
to proper operating condition after any person other than Contractor's employee
had performed maintenance or otherwise repaired an item of equipment.

b.     The Contractor may be required to perform repair or maintenance on
excluded items in paragraph a, above. An additional charge for such repair or
maintenance shall be at the established contract rates in the Statement of Work,
or if not stated, be at Contractor's applicable time and material rates and
terms then in effect.  The procedures for authorization of such maintenance may
be the same as those for Remedial Maintenance outside of the Principle Period of
Maintenance.


3      Responsibilities of the Contractor

a.     This maintenance service includes the following and may be further
described in the Statement of Work:

1)     Scheduled preventive maintenance based upon the specific needs of the
individual machines as determined by manufacturer.

2)     Unscheduled, on-call remedial maintenance.  Such maintenance will include
lubrication, adjustments, and replacement of maintenance parts deemed necessary
by the Contractor.

b.     Maintenance parts will be furnished by Contractor and will be new or
equivalent to new in performance when used in these machines.  Replaced
maintenance parts become the property of the Contractor.

c.     Preventive maintenance shall be performed on a schedule which is mutually
acceptable to the State and the Contractor, which is consistent with the State's
operating requirements, and which is based upon the specific needs of the
equipment as determined by the manufacturer.  Such schedules shall be in writing
and shall specify the frequency and duration of preventive maintenance for the
equipment in the Statement of Work.

e.     Remedial maintenance shall be commenced promptly after notification by an
authorized State representative that equipment and/or software is inoperative.

4      Responsibilities of the State

a.     The State shall provide an appropriate operating environment, including
temperature, humidity, and electrical power, in accordance with the
environmental requirements contained in the Contractor's published
specifications for the equipment listed on the Statement of Work.

b      Unless mutually agreed to by the Contractor and the State, State
personnel will not perform maintenance or attempt repairs to the equipment while
such equipment is governed by the terms of this Contract.

c      Subject to the State's security regulations, the Contractor shall have
full and free access to the machines to provide service thereon.


5      Maintenance Coverage

a.     Period of maintenance coverage:

1)     The State may select a period or periods of maintenance coverage, as
stated in the Statement of Work, in accordance with the following:

(a)   A minimum monthly maintenance charge entitles the State to maintenance
coverage during the Principal Period of Maintenance.

(b)   The State may select in lieu of the hours available for the minimum
monthly maintenance charge, one or more of the optional periods of maintenance
coverage for an additional charge as shown in the Statement of Work

2)     The hours of maintenance coverage for a machine on Monday through Friday
shall be the same each day; and the hours on Saturday and Sunday shall be the
same hours on all Saturdays or Sundays.  All machines covered under this
Contract must have a simultaneous span of time within the selected periods of
maintenance coverage, at least equal to the shortest period offered for any
machine in the system.

3)     The State may change its selected period of maintenance coverage by
giving Contractor fifteen (15) days prior written notice.

b.     Preventive Maintenance (scheduled)

Preventive maintenance can either be performed within or outside of the
Principal Period of Maintenance (PPM).  An additional charge may be made for
Preventive Maintenance to be performed outside of the PPM, as set forth in the
Statement of Work.  No additional charge shall be made for Preventive
Maintenance that is to be performed within the PPM.

c.     Remedial Maintenance (unscheduled)

1)     Remedial maintenance shall be performed after notification by authorized
State personnel that the equipment is malfunctioning.

2)     The Contractor shall provide the State with a designated point of contact
and will initiate the remedial maintenance.

3)     There shall be no additional maintenance charges for:

(a)   Remedial maintenance during the period of maintenance coverage unless the
remedial maintenance is due to the fault or negligence of the State.

(b)   Time spent by maintenance personnel after arrival at the site awaiting the
arrival of additional maintenance personnel and/or delivery of parts, etc.,
after a service call has been commenced.

(c)   Remedial maintenance required because the scheduled preventive maintenance
preceding the malfunction had not been performed, unless the State had failed to
provide access to the equipment.

(d)   For time of delay beyond the PPM, Contractor shall continue to perform
maintenance for the same amount of time outside the covered period without
additional charge to the State.

(e)   The first hour of work performed when remedial maintenance service is
requested during the covered period of maintenance and the actual work is begun
outside such period.


6      Maintenance Charges

a.     The monthly maintenance charges described include all maintenance costs,
and the State will pay no additional charges unless specifically set forth in
this Contract.  Maintenance rates shall be firm for the contract period subject
to any maximum annual maintenance escalation as set forth in the Statement of
Work.

b.     Maintenance charges for fractions of a calendar month shall be computed
at the rate of 1/30 of the applicable Total Monthly Maintenance Charge, for each
day maintenance was provided.

c.     There will be no charge for travel expense associated with maintenance
service or programming service under this Contract except that actual travel
expenses will be charged in those instances where the site at which the machine
is located is not normally accessible by private automobile or scheduled public
transportation.

d.     All maintenance and other service activities (including but not limited
to activities relating to pre-installation planning, inspections, relocation of
machines, engineering changes and altered programming) which may be made
available by Contractor to the State at no additional charge or at Contractor's
then applicable time and material charges, in connection with any machines or
programming supplied under this Contract, shall be subject to the terms and
conditions of this Contract, unless such activities are provided under another
written agreement signed by the State and the Contractor.

7      Maintenance Credit for Inoperative Machines

The Contractor shall grant a proportionate maintenance credit on a machine shown
in the Statement of Work when the machine is inoperative for consecutive
scheduled work periods totaling 24 hours from the time the State notifies the
Contractor the machine was inoperative, provided (1) the machine became
inoperative through no fault of the State, and (2) the breakdown was
attributable to equipment failure.  The credits to be granted by the Contractor
to the State shall be as reflected in the Statement of Work.

8      Engineering Changes

Engineering changes, determined applicable by Contractor, will be controlled and
installed by Contractor on equipment covered by this contract.  The State may
elect to have only mandatory changes, as determined by Contractor, installed on
machines so designated.  A written notice of this election must be provided to
the Contractor for confirmation.  There shall be no charge for engineering
changes made.  Any Contractor-initiated change shall be installed at a time
mutually agreeable to the State and the Contractor.  Contractor reserves the
right to charge, at its then current time and material rates, for additional
service time and materials required due to noninstallation of applicable
engineering changes after Contractor has made a reasonable effort to secure time
to install such changes.

9      Relocation of Equipment

a.     In the event the equipment being maintained under the terms and
conditions of this contract is moved to another location within the State of
California, the Contractor shall continue to maintain the equipment at the new
location.

b.     The charges of the Contractor to dismantle and pack the equipment and
installation at the new location shall be at the rates set forth in the
Statement of Work.  The State agrees to pay all costs incidental to any move,
including costs for packing, crating, rigging, transportation, unpacking,
uncrating, insurance, installation, and State and local sales tax, if any.

c.     If Contractor is responsible for the move, no re-certification charges to
confirm continued maintenance eligibility will be applicable.  If the move is
conducted by other than Contractor, State agrees to pay re-certification charges
to Contractor at rates set forth in the Statement of Work.

10   Termination

Notwithstanding the Termination for Convenience provisions contained in the
General Provisions, upon thirty (30) days’ written notification to the
Contractor, State may terminate, at no cost to the State, maintenance for all or
any portion of the equipment identified in the Statement of Work.


NIC Final Proposal
BUSINESS PROGRAMS AUTOMATION SYSTEM
California Secretary of State
SSD SOS-0010

COST TABLE VII - 1 - TOTAL TO BE PAID TO VENDOR  OPTION B

Cost Category

 

FY 2001/2002

 

FY 2002/2003

 

FY 2003/2004

 

FY 2004/2005

 

FY 2005/2006

 

Total Cost for Each Category all Fiscal Years

 

One-Time Hardware Acquisition

 

$

240,714.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

240,714.00

 

One-Time Software Acquisition

 

$

986,929.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

986,929.00

 

One-time Application Development and Implementation

 

$

4,347,781.25

 

$

13,043,343.75

 

$

0.00

 

$

0.00

 

$

0.00

 

$

17,391,125.00

 

Software Source Code

 

$

4,347,781.25

 

 

 

 

 

 

 

 

 

 

 

Updated COTS Source Code - UCC

 

 

 

$

3,260,835.94

 

 

 

 

 

 

 

 

 

Updated COTS Source Code - Business Filings

 

 

 

$

3,260,835.94

 

 

 

 

 

 

 

 

 

COTS Software & Software  Documentation - UCC

 

 

 

$

3,260,835.94

 

 

 

 

 

 

 

 

 

COTS Software & Software  Documentation - Business Filings

 

 

 

$

3,260,835.94

 

 

 

 

 

 

 

 

 

One-time Data  Conversion

 

$

2,758,244.50

 

$

1,712,984.50

 

$

4,341.00

 

$

0.00

 

$

0.00

 

$

4,475,570.00

 

Other One-Time Costs

 

$

28,080.00

 

$

84,240.00

 

$

140,400.00

 

$

70,200.00

 

$

28,080.00

 

$

351,000.00

 

Sub-total One-Time Costs

 

$

8,361,748.75

 

$

14,840,568.25

 

$

144,741.00

 

$

70,200.00

 

$

28,080.00

 

$

23,445,338.00

 

On-Going Maintenance and Operations System Support

 

$

62,612.00

 

$

955,821.00

 

$

921,698.00

 

$

773,691.00

 

$

773,691.00

 

$

3,487,513.00

 

Sub-total On-going Costs

 

$

62,612.00

 

$

955,821.00

 

$

921,698.00

 

$

773,691.00

 

$

773,691.00

 

$

3,487,513.00

 

TOTAL COST

 

$

8,424,360.75

 

$

15,796,389.25

 

$

1,066,439.00

 

$

843,891.00

 

$

801,771.00

 

$

26,932,851.00

 

--------------------------------------------------------------------------------

1.  This quote includes 9X5 support for applications.  24x7 support for
applications is an additional $348,751 annually after implementation.

2.  This quote includes $412,000 for the implementation of Special Filings that
can be removed from the proposal at the option of the State.

3.  This quote includes $1,100,000 for a turnkey outreach program to drive
adoption of the new BPA solution.  It was not a requirement of the project. 
Therefore, NIC gives the State the option to reduce all or some portion of the
proposed outreach program.

4.  Progress payments have not been proposed. Therefore, in an effort to use
public funds appropriately and lower overall project costs, NIC has not included
the costof a performance bond.  Should a performance bond be required, the cost
will be an additional $15 per $1,000

 

 

 

 

COST TABLE VII - 2 - TOTAL TO BE PAID BY THE STATE OTHER THAN TO THE VENDOR 
OPTION B

 

Cost Category

 

FY 2001/2002

 

FY 2002/2003

 

FY 2003/2004

 

FY 2004/2005

 

FY 2005/2006

 

Total Cost for Each
Category all Fiscal
Years

 

One-time Hardware Acquisition

 

n/p

 

n/p

 

n/p

 

n/p

 

n/p

 

n/p

 

One-time Software Acquisition

 

n/p

 

n/p

 

n/p

 

n/p

 

n/p

 

n/p

 

One-time Application Development and Implementation

 

n/p

 

n/p

 

n/p

 

 

 

n/p

 

n/p

 

One-time Data  Conversion

 

n/p

 

n/p

 

n/p

 

n/p

 

n/p

 

n/p

 

One-time State Personnel Costs

 

$

864,945.61

 

$

847,503.66

 

$

0.00

 

$

0.00

 

$

0.00

 

$

1,712,449.27

 

One-time Data Center Costs

 

$

428,495.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

0.00

 

$

428,495.00

 

Other One-time Costs

 

n/p

 

n/p

 

n/p

 

n/p

 

n/p

 

n/p

 

Sub-total One-Time Costs

 

$

1,293,440.61

 

$

847,503.66

 

$

0.00

 

$

0.00

 

$

0.00

 

$

2,140,944.27

 

On-Going Maintenance and Operations System Support

 

n/p

 

n/p

 

n/p

 

n/p

 

n/p

 

n/p

 

On-going Operating Costs

 

n/p

 

n/p

 

n/p

 

n/p

 

n/p

 

n/p

 

On-going State Personnel Costs

 

$

0.00

 

$

170,574.00

 

$

341,148.00

 

$

341,148.00

 

$

341,148.00

 

$

1,194,018.00

 

On-going Data Center Costs

 

$

1,443,856.00

 

$

1,320,132.00

 

$

1,320,132.00

 

$

1,410,912.00

 

$

1,320,132.00

 

$

6,815,164.00

 

Sub-total On-going Costs

 

$

1,443,856.00

 

$

1,490,706.00

 

$

1,661,280.00

 

$

1,752,060.00

 

$

1,661,280.00

 

$

8,009,182.00

 

TOTAL COST

 

$

2,737,296.61

 

$

2,338,209.66

 

$

1,661,280.00

 

$

1,752,060.00

 

$

1,661,280.00

 

$

10,150,126.27

 

 


 

COST TABLE VII - 3 - PER TRANSACTION COST DETAIL  OPTION B

Item

 

Transaction Detail

 

FY 01/02

 

FY 02/03

 

FY 03/04

 

FY 04/05

 

FY 05/06

 

Item Total

 

 

 

 

 

Per
item

 

No. of items

 

Total
cost

 

Per
item

 

No. of items

 

Total
cost

 

Per
item

 

No. of items

 

Total
cost

 

Per
item

 

No. of items

 

Total
cost

 

Per
item

 

No. of items

 

Total
cost

 

 

 

1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FISCAL YEAR TOTAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COST TABLE VII - 4 - PROJECTED STATE SAVINGS  OPTION B

Item No.

 

Description of Saving

 

FY 2001/2002

 

FY 2002/2003

 

FY 2003/2004

 

FY 2004/2005

 

FY 2005/2006

 

Item Savings

 

1

 

Data Center Savings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Personnel Savings

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total State Savings

 

 

 

 

 

 

 

 

 

 

 

 

 

 


 

COST TABLE VII - 5 - ONE-TIME HARDWARE COSTS  OPTION B

 

Item No.

 

Item Description

 

Quantity

 

Unit  Cost

 

Total Item Cost

 

1

 

 

 

 

 

 

 

 

 

2

 

Hardware and System Software - SOS

 

 

 

 

 

 

 

3

 

Scan Workstation and Monitor

 

7

 

$

3,082.00

 

$

21,574.00

 

4

 

Statement of Officer Server

 

2

 

$

28,387.00

 

$

56,774.00

 

5

 

Development Workstation and Monitor

 

10

 

$

3,082.00

 

$

30,820.00

 

6

 

UCC Workgroup HS Laser Printers

 

2

 

$

2,294.00

 

$

4,588.00

 

7

 

Corp Workgroup HS Laser Printers

 

2

 

$

2,294.00

 

$

4,588.00

 

8

 

Fujitsu Color Duplex Document Scanner

 

6

 

$

10,995.00

 

$

65,970.00

 

9

 

Scanner Ctrl Card

 

6

 

$

3,595.00

 

$

21,570.00

 

10

 

Scanner Cable

 

6

 

$

110.00

 

$

660.00

 

11

 

Fujitsu Workgroup Color Duplex Doc. Scanner

 

5

 

$

1,995.00

 

$

9,975.00

 

12

 

FAX Server Interface Card

 

1

 

$

1,395.00

 

$

1,395.00

 

13

 

Ithaca 90 Slip Printers

 

24

 

$

950.00

 

$

22,800.00

 

14

 

Subtotal

 

 

 

 

 

$

240,714.00

 

15

 

 

 

 

 

 

 

 

 

16

 

Hardware and System Software - TDC

 

 

 

 

 

 

 

17

 

Production Complex ES7000 (32 Processor)

 

1

 

$

771,365.00

 

$

771,365.00

 

24

 

Support Complex ES7000 (16 Processor)

 

1

 

$

491,963.00

 

$

491,963.00

 

28

 

Commodity HP Netserver

 

8

 

$

27,184.13

 

$

217,473.00

 

33

 

ESM6700 (for 16x Disk Total)

 

1

 

$

10,303.00

 

$

10,303.00

 

34

 

ESM7700 (for 32x Disk Total)

 

1

 

$

99,056.00

 

$

99,056.00

 

35

 

Optical Jukebox

 

2

 

$

75,590.50

 

$

151,181.00

 

36

 

Optical Platters (5.2GB)

 

404

 

$

94.00

 

$

37,976.00

 

37

 

CLU180 Tape Library

 

1

 

$

61,461.00

 

$

61,461.00

 

38

 

Citrix METAFRAME Software

 

495

 

n/a

 

$

107,753.00

 

39

 

Veritas NetBackup Software

 

1

 

$

102,423.00

 

$

102,423.00

 

40

 

Installation and Training

 

1

 

$

136,850.00

 

$

136,850.00

 

41

 

Subtotal

 

 

 

 

 

$

2,187,804.00

 

 

 

Total Hardware Costs

 

 

 

 

 

$

2,428,518.00

 

 


 

 

COST TABLE VII - 6 - PER PIECE IMAGING/ON DEMAND COSTS  OPTION B

 

Item #

 

Item Description

 

From

 

Per Item Cost

 

1

 

Corporations Filings

 

Film

 

$

0.18

 

 

 

Paper

 

$

0.27

 

2

 

Statement of Officers

 

Film

 

$

0.18

 

 

 

Paper

 

$

0.27

 

3

 

UCC Filings

 

Film

 

$

0.18

 

 

 

Paper

 

$

0.27

 

4

 

LP Documents

 

Film

 

$

0.18

 

 

 

Paper

 

$

0.27

 

5

 

LLC Documents

 

Film

 

$

0.18

 

 

 

Paper

 

$

0.27

 

6

 

LLP Documents

 

Film

 

$

0.18

 

 

 

Paper

 

$

0.27

 

7

 

GP Documents

 

Film

 

$

0.18

 

 

 

Paper

 

$

0.27

 

8

 

LP other Documents

 

Film

 

$

0.18

 

 

 

Paper

 

$

0.27

 

9

 

Special Filings Documents

 

Film

 

$

0.18

 

 

 

Paper

 

$

0.27

 

10

 

Trademark Documents

 

Film

 

$

0.18

 

 

 

Paper

 

$

0.27

 

11

 

Service Mark Documents

 

Film

 

$

0.18

 

 

 

Paper

 

$

0.27

 

12

 

Domestic Partners Documents

 

Film

 

$

0.18

 

 

 

Paper

 

$

0.27

 


 

 

COST TABLE VII - 7 - SUMMARY OF DISABLED VETERAN OWNED BUSINESS ENTERPRISE
PARTICIPATION  OPTION B

 

DVBE COMPANY NAME

 

NATURE OF WORK

 

CONTRACTING WITH

 

TIER

 

CLAIMED DVBE VALUE OR %

 

CERTIFICATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

 

 

 

 

 

 

 

 

 

 

 


 

 

COST TABLE VII - 8 - CONVERSION COST DETAIL  OPTION B

 

Program Area

 

Filing Type

 

Estimated Volume of Pages

 

To be Paid to the Vendor

 

Other to be paid by the State

 

Total Cost

 

UCC Mainframe Application Conversion

 

 

 

 

 

$

435,000.00

 

n/p

 

$

435,000.00

 

Corporations Mainframe Application Conversion

 

 

 

 

 

$

362,500.00

 

n/p

 

$

362,500.00

 

LP/LLC Mainframe Application Conversion

 

 

 

 

 

$

217,500.00

 

 

 

$

217,500.00

 

Corp Documents

 

All Corporations filing since 1980

 

4,000,000

 

$

1,032,000.00

 

n/p

 

$

1,032,000.00

 

Corp Documents

 

Statement of Officers

 

1,400,000

 

$

361,200.00

 

n/p

 

$

361,200.00

 

UCC Documents

 

UCC filings

 

5,500,000

 

$

1,420,300.00

 

n/p

 

$

1,420,300.00

 

LP Documents

 

All documents

 

754,000

 

$

194,532.00

 

n/p

 

$

194,532.00

 

LLC Documents

 

All documents

 

255,200

 

$

65,841.60

 

n/p

 

$

65,841.60

 

LLP Documents

 

All documents

 

3,200

 

$

825.60

 

n/p

 

$

825.60

 

GP Documents

 

All documents

 

8,600

 

$

2,218.80

 

n/p

 

$

2,218.80

 

LP other Documents

 

Foreign Lending Institutions,
Unincorporated Associations,
Unincorporated Nonprofit Associations, Foreign Partnerships

 

20,000

 

$

5,160.00

 

n/p

 

$

5,160.00

 

Special Filings Documents

 

Statements of Fact

 

10,000

 

$

2,580.00

 

n/p

 

$

2,580.00

 

Special Filings Documents

 

Joint Powers Agreements

 

1,800

 

$

464.40

 

n/p

 

$

464.40

 

Trademarks Documents

 

Active trademarks

 

107,600

 

$

27,760.80

 

n/p

 

$

27,760.80

 

Service Marks Documents

 

Active Service marks

 

96400

 

$

24,871.20

 

n/p

 

$

24,871.20

 

Domestic Partners Documents

 

All filings

 

4200 as of June

 

$

1,083.60

 

n/p

 

$

1,083.60

 

Backfile Conversion Project Management and Oversight

 

 

 

 

 

$

321,732.00

 

n/p

 

$

321,732.00

 

Total Cost

 

 

 

 

 

$

4,475,570.00

 

n/p

 

$

4,475,570.00

 

 